El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Bernarda Rodríguez obtuvo sentencia por concepto de daños y perjuicios contra Constantino Fernández, en la suma de $1,030 y las costas.' La petición de certiorari ante nos expresa que para asegurar la efectividad de la sentencia, la demandante embargó la cantidad de $351.48 que estaba en manos del Banco Comercial de Puerto Rico. El demandado compareció a la corte y solicitó que, mediante la prestación de una fianza, el dinero embargado fuera depositado en su poder. La corte así lo ordenó.
En Gandía v. Corte de Distrito, 34 D.P.R. 274, re-solvimos que si bien se podría prestar fianza para devolver bienes a un demandado, la ley no autorizaba tal devolución cuando la propiedad embargada se bailaba en poder de un tercero. [2] La corte de distrito resolvió, y el recurrido sostiene, que el dinero depositado en el banco está en po-sesión del demandado, toda vez que el banco es un mero agente del depositante. Cuando una persona deposita dinero en un banco, deja de tener la posesión del mismo, aun-*768que esté sujeto a sus órdenes. El banco tiene la posesión de ese dinero, generalmente mezclada con otros fondos, no identificables como los del depositante. [3] Es en verdad bien sabido que un banco bace préstamos de sus depósitos y raramente podría afrontar las órdenes si todos los deposi-tantes trataran de retirar sus fondos de una vez._ La pose-sión es del banco — un tercero — y el banco, bajo las circuns-tancias reseñadas, es un deudor más bien que un agente. Engel v. O’Malley, 219 U. S. 128, 136; 7 C. J. 641.
Éste no parece ser un caso en que el embargo queda suspendido mientra está pendiente una apelación. Por el contrario, aparece que se trata de una sentencia firme. Por tanto, no vemos razón para una fianza, pues la sentencia está en vías de ejecución.
Debe anularse la resolución contra la cual se ha dirigido la presente petición de certiorari, y cancelarse la fianza.
El Juez Asociado Señor Texidor está conforme con la sentencia.